DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA  (America Invents Act). As a result, Applicant is encouraged to review the AIA  in the MPEP. Applicant should also note that the wording, requirements, and statutes may have some subtle changes from actions and requirements prior to AIA .

Preliminary Amendments
The preliminary amendment of April 19, 2021 is hereby acknowledged and entered.


Claims Pending
Claims 1-10, 12-16 and 67 are pending. 
Applicant has cancelled claims 11 and 17-66 and has added new claim 67 in the amendment filed on April 19, 2021.

Priority
The application claims benefit of priority of provisional application 62/461,998, filed on February 22, 2017 and provisional application 62/611,345 filed on December 28, 2017.

Drawings
The drawings filed on August 20, 2019 have been approved.

Information Disclosure Statement
The information disclosure statement (IDS) has been submitted on April 19, 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

However, the information disclosure statement filed August 6, 2018 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file, but the information referred to therein has not been considered (lined through) as to the merits.

Specifically, in citation NPL15, the wrong page number is listed. In NPL16, there should be         --(2)--  after the “7” to denote the volume number. In NPL21, Applicant should note that Abstract is in English only and NPL38, the “Summary” is English only. 



Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 

Claims 1, 7-10, 13-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 42-55 of copending Application No. 15/755,422 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the invention claimed in both applications is drawn to a method of growing a leafy vegetable plant through its foliage by applying a foliar feed formulation where the roots of the plant are in an incomplete water solution or inert medium which is essentially free of the plant’s nutritional required mineral nutrients and the formulation contains a penetrant. The invention claimed in ‘422 application is drawn to a method of method of growing a leafy vegetable plant through its foliage by applying a foliar feed formulation where the roots of the plant are in an incomplete water solution or inert medium which is essentially free of the plant’s nutritional required mineral nutrients and the formulation contains a penetrant. Therefore, the invention claimed in the instant application is obvious over the invention as claimed in the ‘422 application.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



This provisional rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the copending application was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C.102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the copending application and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

This rejection may not be overcome by the filing of a terminal disclaimer. See In re Bartfeld, 925 F.2d 1450, 17 USPQ2d 1885 (Fed. Cir. 1991).

Claims 1, 7-10, 13-16 are provisionally rejected under 35 U.S.C. 102(a)(2) as being anticipated by copending Application No. 15/755,422 (hereinafter referred to as ‘422) which has a common inventor with the instant application.

Application ‘422 teaches a method of growing a leafy vegetable plant through its foliage by comprising applying a foliar feed formulation where the roots of the plant are in contact with an incomplete water solution or inert medium that is essentially free of the plant’s nutritionally required mineral nutrients and where the feed formulation comprises the full complement of the plant’s required mineral nutrients and a penetrant. Additionally, ‘422 teaches that the roots of the plant are in contact with an incomplete water solution and an inert medium which is essentially free of the plant’s mineral nutrients. The foliar feed formulation comprises sources of nitrogen, phosphorous, potassium, calcium, magnesium, sulfur, zinc, copper, iron, manganese, boron, 

The method of ‘422 meet the limitations of claim 1 as the method comprises applying a foliar feed formulation to grow leafy plants as disclosed supra and thus anticipates the claimed invention. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-16 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Goodwin (US 2011/0077155) in view of Chambers (US 2014/0113814), Lee (US 4,133,141), Reid et al. (US 6,455,466) and Fagaria et al. (“Foliar Fertilization of Crop Plants,” Journal of Plant Nutrition, 32: 1044-1064, 2009).

The claims are broadly drawn to a method of growing a leafy vegetable plant through its foliage by applying a foliar feed formulation to the leaf where the roots are in contact with an incomplete water solution or inert medium that is essentially free of the plant’s nutritional nitrogen requirements and the foliar feed formulation comprises an effective amount of at least one amino acid which becomes a substantial source of nitrogen for the plant and the formulation further contains a gelling agent, a biocide, and a penetrant.

The definition of “incomplete water solution” is defined in the specification in para 43 and is understood to mean that the water does not comprise all of a plant’s nutritionally required mineral nutrients.



Goodwin does not teach wherein the plant’s roots are in contact with an incomplete water solution or wherein the formulation comprises a gelling agent or wherein the biocide is potassium sorbate or wherein the plant roots are not in contact with soil or using an inert medium. 

Regarding claims 3-6 and 16, Chamber teaches using guar gum (i.e. gelling agent) as a stabilizers in the composition to promote plant growth, health and yield ([0041], [0060] and [0090]). Chambers also teaches that the composition can be used on the foliage of leafy vegetables ([0042], [0048] and [0058]). Additionally, Chambers teaches that macronutrients and micronutrients such as nitrogen, potassium, phosphorus, calcium, magnesium, sulfur, iron, manganese, zinc, copper, boron, molybdenum can be used in the composition as well as amino acids and other N-containing substances ([0042] and [0062]). Chambers also teach using fungicides, bactericides and anti-microbials (which read on biocides) particularly potassium sorbate ([0040], [0078], [0082] and [0089] and claims 1-2, 4, 8, 10-13, 16, 18-19).

Regarding claims 1(a), 10 and 12-15, Lee teaches where plant roots may grow into the water supply for obtaining water separately from the nutrients, which reads on an incomplete water solution. A small quantity of ordinary sand (i.e. inert medium) is used for the purpose of 

Regarding claims 7-8 and 16, Reid et al. teach using a plant nutrient composition comprising some or all of the chemical elements commonly recognized as being essential for plant growth which includes macronutrients (e.g., potassium, calcium, magnesium, phosphorous, nitrogen, sulfur) and essential micronutrients (e.g. iron, copper, nickel, manganese, zinc, molybdenum, boron, chlorine) and can be prepared at the appropriate concentrations (col. 5, lines 32-45). Reid et al. teach that the composition can be applied as a foliar spray to potted plants (i.e. inert medium). Additionally, Reid et al. teach that the composition can comprise an anionic surfactant (i.e. detergent) (col. 5, lines 49-57). The composition can be applied as a foliar spray (col. 6, line 5) and be used on several leafy vegetables including Brassica, Lactuca and Sinapis (col. 6, lines 10, 12 and 15).

Regarding claims 16 and 67, Fagaria et al. teach using nitrogen, phosphorus, potassium boron, zinc, copper, iron, manganese and molybdenum for use in foliar sprays (see Tables 1-3) Fagaria et al. teach that foliar fertilization is more economic and effective, provides more rapid utilization of nutrients and permits the correction of observed deficiencies in less time than would be required by soil application. Crops respond to soil applied fertilizers in five to six days and three to four for foliar application of nutrients (see abstract, page 1052, 3rd para). Fagaria et al. also teach early growth stage plant roots are not well developed and that foliar application is more advantageous in absorption compared to soil application (page 1052, 4th para). Additionally, Fagaria et al. teach that micronutrients are required in small amounts and foliar application of these nutrients is more uniform compared to soil application (page 1053, 2nd et al. also teach that the foliar composition can be mixed with fungicides (see abstract) and can be applied to the crops in the form of sprays (bottom of page 1045).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to grow leafy vegetable plants by spraying a foliar feed formulation containing nutritionally effective amounts of macro and micro nutrients with an effective penetrant to the foliage of leafy vegetable plants while the roots of the plant are in contact with an incomplete water solution or an inert medium as taught in the cited references. One would have been motivated to grow leafy vegetable plants by applying to its foliage a full complement of a foliar spray formulation containing the plant’s required mineral nutrients so given that Goodwin, Chambers, Reid et al. and Fagaria et al. each teach applying a nutritional foliage spray to the plant foliage. It would have been obvious to use a foliar feed formulation comprising effective amounts of essential macro and micronutrients (potassium, calcium, magnesium, phosphorus, nitrogen, sulfur, iron, copper, nickel, manganese, zinc, molybdenum, boron and chlorine) and specifically an amino acid as taught in Goodwin and apply it as a foliar spray to the leaves of leafy vegetable plants. Again, it would have been obvious to apply the foliage formulation because as disclosed in Fagaria et al., foliar application of nutrients to crops respond in three to four days while soil applied fertilizers in five to six days and foliar application would not leach away in the soil (see abstract, page 1052, 3rd and 4th para). Goodwin, Chambers, Reid et al. and Fagaria et al. all teach using the claimed macro and micronutrients for use as foliar sprays. Both Goodwin and Reid et al. additionally teach using a penetrant in the foliar feed formulation. Chambers teaches using a gelling agent and the biocide, potassium sorbate. Goodwin teaches an amino acid can be used in the foliar composition as well as fungicides and bactericides. It would have been obvious to add these additional ingredients to the foliar formulation because as taught in Goodwin to improve the growth and nutrition of the plant. Fagaria et al. teaches that foliar fertilization is more economic and effective, provides a more rapid utilization of nutrients and permits the correction of observed deficiencies in less time than would be required by soil application. Additionally, as taught in Lee, one of ordinary skill would be motivated to use an incomplete water solution and an inert medium, as both would be essentially free of the plants nutritionally required mineral nutrients because all the nutrients would be available as a foliar application and there would be no need to 

Additionally, Applicant is reminded that as stated in claim 1, the word “comprising” is understood to be open-ended suggesting unknown components that are included in the procedure. “Comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim. See MPEP 2111.03.

One would have been motivated to obtain the claimed invention because it was known in the art to apply a foliar feed formulation to grow leafy vegetable plants which the formulation contains macro and micronutrients, gelling agent, penetrant, biocide(s) and apply the formulation to the leaves of vegetable crops. It is known in the art that by spraying a nutritional formulation on the leaves of vegetable plants gives the same type of nutrients to the plant as by soil application as taught in the cited references. 

Therefore, one of ordinary skill would expect a reasonable expectation of success in obtaining the claimed invention. Thus, the invention, as a whole, would be clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Summary
No claim is allowed.


Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SUSAN MCCORMICK EWOLDT whose telephone number is (571)272-0981.  The Examiner can normally be reached on M-TH 5:30-4.



If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUSAN MCCORMICK EWOLDT/Primary Examiner, Art Unit 1661